 1

 2

 3

 4                                                                     JS-6
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   NICHOLAS HOPEWELL,                            Case No.: 2:18-cv-09292-JFW (FFMx)
                                                   Assigned to Hon. John F. Walter
12
                  Plaintiff,                       ORDER GRANTING STIPULATION
13         vs.                                     FOR DISMISSAL OF THE ENTIRE
                                                   ACTION
14
   LOS ABOGADOS LOCOS, LLC
15 D/B/A EL PATRON MEXICAN
16 RESTAURANT; and DOES 1 through
   10,
17
                  Defendants.
18

19

20         Based on the stipulation of the parties and for good cause shown:
21         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
22   each side to bear their own fees and costs.
23

24         SO ORDERED.
25

26         DATED: February 6, 2019                     _______________________________
27                                                     United States District Court Judge
28

                                                   1
                                              ORDER
